Citation Nr: 0838793	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-33 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUE

Entitlement to service connection for residuals of bio-
chemical and radiation exposures during Project 112 Shipboard 
Hazard and Defense (SHAD), to include disabilities 
characterized as sweat gland problems, hypertension, chronic 
respiratory problems to include a persistent cough and 
pneumonia, chronic headaches, allergies, loss of fine motor 
control, dizzy spells, chronic fatigue, visual disturbances, 
nosebleeds, a skin disorder, scalp cysts, memory loss, 
comprehension problems, loss of balance, weepy eyes, joint 
problems, stomach and other gastrointestinal problems, rectal 
incontinence, muscle fatigue, immune deficiencies, cold 
sensitivity, and a heart condition.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to November 1970, during which time he served 
on the USS GRANVILLE S. HALL (YAG-40) as a nuclear reactor 
operator and as an electronics technician, and he 
participated in special onboard testing under SHAD, including 
Test 69-32. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In June 2005, the veteran testified at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In February 2006, the Board remanded the claim for additional 
development.  

In April 2007, the veteran was afforded the opportunity for 
another hearing as the Veterans Law Judge who conducted the 
hearing in June 2005 had retired from the Board.  The veteran 
did not request another hearing.  

In April 2008, the Board requested a VA medical expert 
opinion concerning the claim pursuant to 38 C.F.R. § 20.901.  
In June 2008, the Board attempted to mail a copy of the 
opinion to the veteran, but the mail was returned as 
undeliverable as addressed and there was no forwarding order 
on file. 




FINDINGS OF FACT

1. The veteran was a participant in Project 112/SHAD, 
including Test 69-32, from April 1969 to June 1969, while 
stationed aboard the USS GRANVILLE S. HALL.  

2. The competent medical evidence does not demonstrate that 
the veteran has disabilities characterized as sweat gland 
problems, hypertension, chronic respiratory problems to 
include a persistent cough and pneumonia, chronic headaches, 
allergies, loss of fine motor control, dizzy spells, chronic 
fatigue, visual disturbances, nosebleeds, a skin disorder, 
scalp cysts, memory loss, comprehension problems, loss of 
balance, weepy eyes, joint problems, stomach and other 
gastrointestinal problems, rectal incontinence, muscle 
fatigue, immune deficiencies, cold sensitivity, and a heart 
condition that are either related to bio-chemical and 
radiation exposures during participation in Project 112/SHAD, 
or that are otherwise related to his military service.  


CONCLUSION OF LAW

Residuals of bio-chemical and radiation exposures during 
Project 112/SHAD, to include disabilities characterized as 
sweat gland problems, hypertension, chronic respiratory 
problems to include a persistent cough and pneumonia, chronic 
headaches, allergies, loss of fine motor control, dizzy 
spells, chronic fatigue, visual disturbances, nosebleeds, a 
skin disorder, scalp cysts, memory loss, comprehension 
problems, loss of balance, weepy eyes, joint problems, 
stomach and other gastrointestinal problems, rectal 
incontinence, muscle fatigue, immune deficiencies, cold 
sensitivity, and a heart condition, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in February 2004 and in March 2006.  The veteran was 
notified of the type of evidence that was required to 
substantiate the claim of service connection.  He was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity for a hearing before a Veterans Law Judge in June 
2005.  The RO has obtained the service treatment records, VA 
records, and private medical records such as those from Dr. 
C.S., Dr. J.H., Dr. D.R., Dr. A.W., North Valley Hospital, 
and Kalispell Regional Medical Center, which were identified 
by the veteran.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a comprehensive VA examination in 
October 2006, specifically to evaluate the nature and 
etiology of the disabilities.  Moreover, a medical opinion 
was sought and obtained in June 2008 from a VA specialist in 
environmental medicine to specifically address whether the 
veteran's claimed health problems were caused by exposure to 
chemical and biological agents during his participation in 
Project 112/SHAD.    

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis 

The veteran asserts that he has extensive health problems 
that are directly attributable to his exposures to bio-
chemical agents and radiation during his participation in 
Project 112/SHAD.  He has submitted numerous statements 
detailing the extent of his disabilities and asserting that 
his in-service exposures and his current illnesses were not 
coincidental.  
The record contains data released by the Department of 
Defense and by the VA from 2000 to 2002, and correspondence 
from the VA's SHAD Project Manager in November 2002, which 
confirm the veteran's participation in Project 112/SHAD, 
involving Test 69-32, while he was serving aboard the USS 
GRANVILLE S. HALL (YAG-40), from January 1969 to November 
1969.  

There are no specific regulations regarding service 
connection for disabilities due to bio-chemical exposure 
during Project 112/SHAD.  Project SHAD was the shipboard 
component of Project 112, a Department of Defense (DOD) 
program conducted from 1962 to 1973 to determine how to 
protect U.S. troops against chemical and biological warfare.  
The purpose of the Deseret Test Center (DTC) Test 69-32 was 
to examine the effect of solar radiation on the viability of 
aerosolized Serratia marcescens and Escherichia coli (E. 
coli) after being aerially disseminated in a temperate marine 
environment during the time periods about sunrise and sunset.  
Trials included the release of E. coli or Serratia marcescens 
with Bacillus subtilis var.niger (Bacillus globigii, or BG).  
Calcofluor was added to the BG as the physical fluorescent 
tracer.  DTC Test 69-32 was conducted at sea southwest of the 
Hawaiian Islands during the period April 30, 1969, to June 
28, 1969.  One DOD Fact Sheet noted that long-term health 
effects or late-developing health effects of BG involved in 
Test 69-32 were unlikely.

Given that the veteran was exposed to chemicals and agents 
during Project 112/SHAD while in service, the question 
becomes whether any of the claimed conditions are related to 
this exposure.  

Service treatment records, VA treatment records and 
examination reports, and private medical records do not show, 
until many years after service, any complaint or diagnosis of 
a chronic disability characterized by sweat gland problems, 
hypertension, chronic respiratory problems, including a 
persistent cough and pneumonia, chronic headaches, allergies, 
loss of fine motor control, dizzy spells, chronic fatigue, 
visual disturbances, nosebleeds, a skin disorder, scalp 
cysts, memory loss, comprehension problems, loss of balance, 
weepy eyes, joint problems, stomach and other 
gastrointestinal problems, rectal incontinence, muscle 
fatigue, immune deficiencies, cold sensitivity, and a heart 
condition.  

To the extent that certain of these symptoms may be 
attributable to the veteran's service-connected psychiatric 
disorder, such as vision defects (episodic visual phenomena) 
associated with anxiety spells and headaches, service 
connection on a separate basis is not warranted.    

The veteran was provided with a VA examination in June 2002 
for evaluation of problems that he attributed to his period 
of service when he was stationed aboard the USS GRANVILLE S. 
HALL in 1969.  The biological and chemical warfare agents to 
which the veteran was exposed were not made known to the 
examiner.  The examiner conducted a comprehensive examination 
to include a detailed discussion of each of the veteran's 
complaints.  The diagnoses were as follows:  anxiety and 
depressed mood (possibly PTSD), labile hypertension, history 
of pneumonia, allergic rhinitis, sinus headaches, ocular 
floaters, history of nosebleeds, seborrheic dermatitis, joint 
pain of uncertain etiology, functional bowel syndrome with 
probable aerophagia, chronic fatigue, and asymmetric septal 
hypertrophy.  

The examiner remarked that the veteran indicated that most of 
his problems occurred or been worse since he was in the 
military.  The examiner concluded that the veteran had a 
number of nonspecific physical complaints and symptoms for 
which there were no particular findings on clinical 
examination, but also found that, in the absence of 
information concerning the veteran's bio-chemical agent 
exposures in service, it was still a possibility that the 
conditions were related to those exposures.  

The veteran was again provided with a VA examination in 
October 2006 for the purpose of determining whether any of 
the claimed disabilities were the result of his participation 
in Project 112/SHAD.  The veteran's claims file was reviewed 
and his medical history was noted.  The examiner conducted an 
extensive medical examination, which included a chest X-ray, 
blood testing, and urinalysis.  



The diagnoses were as follows:  hypertrophic cardiomyopathy, 
supraventricular tachycardia, hypertension, gout, esophageal 
reflux disease, variants of migraine headache (aura only), 
hyperlipidemia, chondromalacia of the patella (bilaterally), 
post-surgical status of implantable automatic cardiac 
defibrillator in SITU, dermatitis, PTSD, depressive disorder, 
anxiety state, sleep apnea, malaise and fatigue, joint of the 
shoulder, and unilateral inguinal hernia.  

The examiner addressed each of the veteran's complaints, 
noting that for most of the symptoms were of late onset and 
not related back to the veteran's period of service.  The 
examiner concluded that there was no evidence of any 
diagnosed or undiagnosed chronic illness or disease that had 
an onset during or shortly after service that were more 
likely than not due to or caused by exposure to 
chemical/biological warfare agent exposure.  For the one 
complaint that was an exception to this opinion - chronic 
fatigue and malaise - the examiner found that it was at least 
as likely as not a result of exposure to biological agents.  
However, the biological agent discussed was sarin, which 
reportedly the Institute of Medicine of the NAS committee had 
concluded there was limited or suggestive evidence of an 
association between exposure to sarin gas that could cause 
long-term health effects with signs and symptoms including 
fatigue.  Sarin was not confirmed to be one of the agents to 
which the veteran was exposed during Project 112/SHAD, and 
the examiner also noted that there was no information to 
confirm or deny the veteran's exposure to this agent during 
his shipboard tenure.  In short, the October 2006 examination 
report is unfavorable to the veteran's claim.  

In April 2008, the Board requested the opinion of a VA 
specialist in environmental medicine.  The specialist 
reviewed the record and furnished an opinion with respect to 
the following question:  

Is it at least as likely as not that any of the 
veteran's claimed health problems were caused by 
exposure to either Serratia marcescens, Escherichia coli
 (E. coli), Bacillus subtilis var.niger (BG), or the 
fluorescent tracer calcofluor, fluorescent brightner 28, 
during the veteran's participation in Project 112/SHAD 
Test 69-32?  

The specialist conducted an in-depth review of the claims 
file, noting each of the claimed disabilities with detailed 
references to in-service and post-service medical complaints 
and findings with particular emphasis on the long-term causal 
health effects of each of the bio-chemical agents to which 
the veteran was confirmed to have been exposed.  

The specialist cited more than 100 sources in the medical and 
scientific literature to support his findings.  The 
specialist concluded that the veteran's physical complaints 
or symptoms, for which he was seeking service connection, 
were unlikely causally connected, that is, a cause-and-effect 
relationship, with the exposure to the biological or chemical 
agents in 1969.  The specialist also concluded that the 
veteran's current physical health problems, which the 
appellant claims, could not be directly caused or aggravated 
by military service or the result from an indirect cause of 
his military service.  There is no other medical opinion of 
record that offers an opposing viewpoint on the onset of the 
veteran's numerous claimed disabilities.  

To the extent that the veteran is claiming radiation exposure 
during Project 112/SHAD, the DOD publications do not indicate 
radiation testing during Project 112/SHAD, specifically 
during Test 69-32, and the evidence of record does not 
indicate radiation testing was conducted during Project 
112/SHAD.  

In the veteran's claim of radiation exposure, as asserted in 
a December 2002 statement, he states that the USS GRANVILLE 
S. HALL (YAG-40) was directly involved in above-ground 
nuclear testing ten years prior to Project 112/SHAD.  

First, it is not established that the veteran has a disease 
specific to a radiation-exposed veteran or a radiogenic 
disease.  38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b).  
Second, there is no competent medical evidence that the 
veteran's current disabilities are actually caused by 
exposure to nuclear particulate contamination aboard a ship 
many years after exposure to ionizing radiation, assuming its 
involvement in nuclear testing, or otherwise linked to his 
period of active service.  38 C.F.R. § 3.303(d).

To the extent that the veteran relates his numerous claimed 
disabilities to service, where as here, the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on medical causation, and consequently his statements and 
testimony to that effect do not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Although the veteran is competent to describe symptoms 
pertaining to his conditions, that is, symptoms capable of 
lay observation, he is not competent to make medical 
diagnoses of conditions that are medical in nature, that is, 
not capable of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Even where a claimed disability, 
such as a skin disorder, is a condition under case law where 
lay observation has been found to be competent as to the 
presence of the disability, that is, capable of lay 
observation, where as here the determinative issue involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Charles v. Principi, 16 Vet. App. 370 (2002) (on the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim that his current 
claimed disabilities are related to an injury, disease, or 
event of service origin.



As the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, and as there is no favorable medical 
evidence of the current claimed disabilities related to an 
injury, disease, or event of service origin, to include 
exposure to bio-chemical agents during Project 112/SHAD, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of bio-chemical and 
radiation exposures during Project 112 Shipboard Hazard and 
Defense (SHAD), to include disabilities characterized as 
sweat gland problems, hypertension, chronic respiratory 
problems to include a persistent cough and pneumonia, chronic 
headaches, allergies, loss of fine motor control, dizzy 
spells, chronic fatigue, visual disturbances, nosebleeds, a 
skin disorder, scalp cysts, memory loss, comprehension 
problems, loss of balance, weepy eyes, joint problems, 
stomach and other gastrointestinal problems, rectal 
incontinence, muscle fatigue, immune deficiencies, cold 
sensitivity, and a heart condition, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


